Filed 11/12/21 P. v. Jacome CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D079333

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCD290183)

 ALEXANDER JACOME,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Laura W. Halgren, Judge. Affirmed.
         Alexander Jacome, in pro. per.; and Richard Schwartzberg, under
appointment by the Court of Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         Alexander Jacome entered into a plea bargain. Under the agreement,
Jacome pleaded guilty to assault with force likely to produce great bodily

injury (Pen. Code,1 § 245, subd. (a)(4)). The remaining charge was dismissed,




1        All further statutory references are to the Penal Code.
and the parties stipulated to the low term of two years in prison. Jacome was
sentenced to two years in prison in accordance with the plea agreement.
      Jacome’s request for a certificate of probable cause was denied.
      Jacome filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende) indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Jacome the opportunity
to file his own brief on appeal. Jacome has responded by filing a
supplemental brief, which we will discuss below.
                           STATEMENT OF FACTS
      The conviction arises from a guilty plea without an evidentiary hearing.
In his change of plea, Jacome admitted that he “unlawfully committed an
assault that would likely produce great bodily injury.”
                                 DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel
has identified the following possible issue that was considered in evaluating
the potential merits of this appeal. Whether the record indicates that Jacome
was advised of the consequences of pleading guilty and his constitutional
rights, and waived those rights, before pleading guilty.
      In his supplemental brief, Jacome complains about a number of
“issues.” His complaints are largely about matters not before us on this
record. This is an appeal following a guilty plea which on appeal is not
supported by a certificate of probable cause.




                                        2
      Jacome alleges he did not get copies of police reports and other
discovery material. He complains about the way his counsel handled plea
bargaining and asserts counsel was ineffective. He alleges the prosecutor
engaged in misconduct in plea bargaining and the trial judge erred in
refusing to order modification of his parole conditions. None of Jacome’s
issues are properly before us on this record. The remedy for the various
complaints, if any, is by way of a petition for habeas corpus filed in the
Superior Court.
      We have independently reviewed the entire record as required by
Wende and Anders. We have not discovered any arguable issues for reversal
on appeal. Competent counsel has represented Jacome on this appeal.
                                DISPOSITION
      The judgment is affirmed.



                                                        HUFFMAN, Acting P. J.

WE CONCUR:




O'ROURKE, J.




AARON, J.




                                        3